Citation Nr: 1341425	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-40 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bladder disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Nashville, Tennessee.  

The Veteran provided oral testimony via videoconference before the undersigned in October 2012.  A transcript is on file.  

In January 2013, the Board denied the claim for a heart disability.  The claims for service connection for hypertension and a bladder disability were Remanded for additional development.  

The Veteran appealed the denial of the claim for a heart disability to the U.S. Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2013 decision.  In August 2013, the Court issued an Order vacating the January 2013 Board decision.  

The Veteran, though his representative, submitted a claim for a total disability evaluation based on individual unemployability (IU) in November 2013.  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), she argued that the claim was part and parcel of the claims on appeal.  The Board does not agree.  In Rice, the Court held that a veteran's claim for the highest ratings possible and the evidence of unemployability, raises a claim for IU.  See also Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  Claims for service connection do not fall under this rubric.  The claim for IU is therefore referred to the RO for appropriate consideration.  
REMAND

With regard to the claim for a heart disability, in its January 2013 decision, the Board determined that the Veteran did not have a diagnosed disability of the heart.  Significant weight was placed on a February 2011 VA opinion, and its May 2011 addendum, that clinical findings did not support a diagnosis of ischemic heart disease or any other heart disorder.  The parties of the Joint Motion agreed that a remand was warranted because "the VA definition of ischemic heart disease was not properly utilized by the examiner when he determined that Appellant's condition did not meet the VA definition for ischemic heart disease."  The Joint Motion stated that the examiner's definition of ischemic heart disease apparently came from the Disability Benefits Questionnaire (DBQ)/Compensation and Pension exam Inquiry of May 2011; however, the parties agreed that the Veteran need only satisfy the regulatory criteria for ischemic heart disease.  The parties agreed that a new VA opinion should therefore be obtained.  Accordingly, on remand, the February 2011 examiner should be provided with the definition of ischemic heart disease under 38 C.F.R. § 3.309(e), and a supplemental opinion should be obtained.  

With regard to the claim for hypertension, the report of a February 2013 VA examination provided an inadequate opinion.  Specifically, in providing a negative opinion, the examiner relied on the finding that the Veteran's hypertension clearly and unmistakably existed prior to service, and that it was clearly and unmistakably not aggravated beyond its natural progression by his service.  The opinion is clearly erroneous to the extent that it indicates that the Veteran's hypertension clearly and unmistakably existed prior to service, and that it began in 1997, when in fact the Veteran's service ended in January 1972.  Such seems to be basis as to why opinion on direct service connection was not rendered.  On remand, a supplemental opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

With regard to the claim for a bladder disorder, the February 2013 examination failed to address the question as to the possibility that any of his service-connected disabilities, or any treatment related thereto, had aggravated the Veteran's bladder condition.  On remand, a supplemental opinion should be obtained from the February 2013 examiner in which the examiner is requested to provide an opinion as to whether it is at least as likely as not that any of the Veteran's service-connected disabilities, to include diabetes mellitus, aggravated a bladder disorder.  Barr; Stegall.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's treatment records from the Memphis VA Medical Center since May 2011.  

2.  Return the Veteran's claims file for review by the examiner who performed the Veteran's February 2011 VA heart examination.  The physician must be provided with a list of the Veteran's service-connected disabilities, and must be provided with the definition of ischemic heart disease found at 38 C.F.R. § 3.309(e) (2013), to include Note 3.

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that: i) the Veteran has ischemic heart disease, as defined by VA regulation, or ii) whether any of the Veteran's service-connected disabilities, to include diabetes mellitus, aggravated (i.e., permanently worsened beyond its natural level of progression) a current heart disorder, with complete rationale for the opinion provided.  

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner that conducted the February 2011 VA heart examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

3.  Return the Veteran's claims file for review by the examiner who performed the Veteran's February 2013 VA hypertension examination.  The requested opinions require that the examiner must have notice of: 1) the Veteran's service-connected disabilities, and 2) the applicable ratings criteria.  Specifically, under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013), hypertension may be rated as 10 percent disabling for: diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that: 

i)  the Veteran's hypertension had its clinical onset during the Veteran's active duty service, or, if not 

ii) whether hypertension was manifest to a compensable degree within one year of separation from active duty service, or, if not 

iii) whether any of the Veteran's service-connected disabilities, to include diabetes mellitus, aggravated (i.e., permanently worsened beyond its natural level of progression) the Veteran's hypertension, with complete rationale for the opinion provided.  

In providing answers to the above questions, the examiner should clarify his earlier conclusion that the Veteran's hypertension clearly and unmistakably existed prior to service, which was between January 1970 to January 1972, and that it was clearly and unmistakably not aggravated beyond its natural progression by his service.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner that conducted the February 2013 VA hypertension examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

4.  Return the Veteran's claims file for review by the examiner who performed the Veteran's February 2013 VA urinary tract examination.  The physician must be provided with a list of the Veteran's service-connected disabilities.

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any of the Veteran's service-connected disabilities, to include diabetes mellitus, aggravated (i.e., permanently worsened beyond its natural level of progression) a current bladder disorder, with complete rationale for the opinion provided.  The examiner should specifically address the argument that the onset of the Veteran's genitourinary system problems occurred after he started taking medications to treat his diabetes mellitus.  

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner that conducted the February 2013 VA urinary tract examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

5.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case.  The appellant and his attorney should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

